Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 6, 7, 14, 18, 19 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Berleth (US4695046A published 09/22/1987).
Regarding claim 1, Berleth teaches a clamping device for a microtome (a specimen holder clamp for a microtome – abstract), comprising:
an operating member (an operator would manually adjust the fine adjustment means and coarse adjustment means) (“operating member” is interpreted, in light of the specification, as a structure for an operator to actuate the device) (fine adjustment means comprise threaded spindle 4, infinitely adjustable rack 3, and knob 9 – column 2 lines 57-64 and Figs. 1-2) (coarse adjustment means comprises movable jaw 5 and bolts 7 - column 3 lines 44-48 and Figs. 1-3); 

a clamping member (wedge 8 – Fig. 3) having a second inclined surface (wedge 8 has two grooves with inclined surface – Fig. 3), the first inclined surface and the second inclined surface being provided in a face-to-face arrangement and the first inclined surface being movable relative to the second inclined surface (the inclined surfaces on the bolts 7 and wedge 8 are in contact – Fig. 3); 
and a housing (a clamp with a fixed jaw 1 and a movable jaw 5 – Figs. 1-2) having a first guiding part (guide member 2 – Fig. 2), a second guiding part (lateral guide means 13 is integral to the movable jaw 5 – Fig. 2) and a chamber (the space holding the wedge 8 formed between the guide member 2 and the movable jaw 5 – Fig. 3), the first guiding part and the second guiding part being in communication with the chamber respectively (the empty space is formed by the guide member 2 and the movable jaw 5 – Fig. 3), wherein the operating member is mounted in the first guiding part and the movement of the operating member is restricted to a first direction (knob 9, mounted on the guide member 2, capable of rotating upon a vertical axis on a horizontal plane – Figs. 1-2) (first direction is interpreted as in a horizontal direction), the clamping member is mounted in the second guiding part (wedge 8 is mounted inside the movable jaw 5  – Fig. 3) and the movement of the clamping member is restricted to a second direction intersecting the first direction (the bolts 7 are capable of restricting the vertical and horizontal movement of the wedge 8 – Figs. 1-3) (first direction is interpreted as in a horizontal direction; see 112b rejection), and the wedge is disposed in the chamber (bolts 7 are inside the space between the guide member 2 and the movable jaw 5 – Fig. 3); 

Regarding claim 2, Berleth teaches the clamping device according to claim 1, wherein the operating member comprises a screw part with thread (threaded spindle 4 – Fig. 2), the first guiding part is configured as a threaded hole extending in the first direction (a threaded bore for receiving the threaded spindle 4 – column 2 line 61), and the screw part may be threaded into the threaded hole (threaded spindle 4 is in a hole – Fig. 2).
Regarding claim 6, Berleth teaches the clamping device according to claim 1, further comprising: a first elastic element disposed between the second end of the wedge and a portion of the housing away from the first guiding part (guide member 2 – Fig. 2) (spring 14 is between the two bolts 7 and facing away from the guide member 2 – Fig. 3).
Regarding claim 7
Regarding claim 14, Berleth teaches the clamping device according to claim 1, wherein the wedge is configured as a chamfer cylinder (the ends of the bolts 7 outside of the lower jaw 5 is a chamfered cylinder – Fig. 3), and the first inclined surface of the wedge is configured as an inclined plane disposed facing upward in the second direction (the ends of the bolts 7 inside of the lower jaw 5 is a cone with inclined plane – Fig. 3).
Regarding claim 18, Berleth teaches a microtome, comprising: 
a clamping device (clamp for a microtome – abstract) comprising: 
an operating member (an operator would manually adjust the fine adjustment means and coarse adjustment means) (“operating member” is interpreted, in light of the specification, as a structure for an operator to actuate the device) (fine adjustment means comprise threaded spindle 4, infinitely adjustable rack 3, and knob 9 – column 2 lines 57-64 and Figs. 1-2) (coarse adjustment means comprises movable jaw 5 and bolts 7 - column 3 lines 44-48 and Figs. 1-3), 
a wedge (bolts 7 – Fig. 3) having a first end (pointed end of the conical surfaces 18 – Fig. 3), a second end (flat end of the bolt 7 – Fig. 3) and a first inclined surface (conical surfaces 18 – Fig. 3) located between the first end and the second end, the wedge being in the form of an expanded shape from the second end to the first end (the conical surfaces 18 is an expanded shape – Fig. 3), 
a clamping member (wedge 8 of the movable jaw 1 – Fig. 3) having a second inclined surface, the first inclined surface and the second inclined surface being provided in a face-to-face arrangement and the first inclined surface being movable relative to the second inclined surface (the inclined surfaces on the bolts 7 and wedge 8 are in contact – Fig. 3), and 
a housing (a clamp with a fixed jaw 1 and a movable jaw 5 – Figs. 1-2) having a first guiding part (guide member 2 – Fig. 2), a second guiding part (lateral guide means 13 is integral to the movable jaw 5 – Fig. 2) and a chamber (the space holding the wedge 8 formed between the guide member 2 and the movable jaw 5 – Fig. 3), the first guiding part and the second guiding part being in communication with 
wherein the operating member is operated to move towards the wedge in a first direction (the bolts 7 are pressed in the horizontal direction, pulling the wedge 8 away from the infinitely adjustable rack 3, thus allow for coarse adjustment of the lower jaw 5 towards and away from the knob 9 – column 5 lines 45-50 and Figs. 1-3), such that the operating member contacts the first end of the wedge and push the wedge to move (bolts 7 are operating members that also acts as wedges and are capable of moving – Fig. 3 and column 3 lines 46-48), and further the first inclined surface of the wedge contacts the second inclined surface of the clamping member (the inclined surfaces on the bolts 7 and wedge 8 are in contact – Fig. 3) and moves along the second inclined surface (wedge 8 is capable of sliding again the bolts 7 against the pressure from spring 14 – Fig. 3 and column 3 lines 23-27); whereby a pushing force of the operating member in the first direction is converted into a clamping force of the clamping member in the second direction (rotation of the knob 9 moves the first infinitely adjustable rack 3, acts on the wedge 8 and movable jaw 5, moving them towards fixed jaw to clamp a specimen holder – Figs. 2-3 and column 2 lines 6-8).
Regarding claim 19, Berleth teaches the clamping device according to claim 6, wherein the first elastic element (spring 14 is compressed – Fig. 3) has a certain amount of pre-compression, such that .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Berleth.
Regarding claim 3, Berleth teaches the clamping device according to claim 2, wherein the operating member (knob 9 – Fig. 1-2) is angularly and fixedly connected to an end of the screw part (knob 9 is connected to a threaded spindle 4 – column 2 lines 63-64).
Although Berleth does not teaches that the operating member comprises a lever part, it is well known in the art that knobs and levers are interchangeable, since it only requires a change in geometry (see door handle and knob NPL). 
One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success since it is a change in shape (see MPEP 2144.04 Changes in Shape).
Regarding claim 4, Berleth teaches the clamping device according to claim 3.
Although Berleth does not teaches that wherein the lever part and the operating member are integrally formed, and the lever part is perpendicular to an axis of the screw part, this integral lever and knob configuration is well known in the art (see door handle and knob NPL), and would only require a change in geometry because knob and lever are functionally interchangeable in the inventions as claimed. 
One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success since it is a change in shape (see MPEP 2144.04 Changes in Shape).
Claims 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Berleth as applied to claim 1 above in view of Meznaric (US20110277608A1 published 11/17/2011).
Regarding claim 5, Berleth teaches the clamping device according to claim 2, with a screw part (threaded spindle 4) that faces the wedges.
However, Berleth does not teach that a portion of the screw part adjacent to the first end of the wedge forms a spherical surface.
Meznaric teaches a retaining bolt 31 that has spherical surfaces (the ends of the retaining bolt 31 are spherical – Figs. 8-9). It would be advantageous to use a spherical surface over a flat surface to decrease friction. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify end of the threaded spindle 4, as taught by Berleth, with the spherical surface, taught by Meznaric, to decrease the friction between the end of the threaded spindle 4 and the fixed jaw 1. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because it is a simple change in shape.
Regarding claim 8, Berleth teaches the clamping device according to claim 1, 
However, Berleth does no teach wherein the chamber is configured as a cylindrical shape disposed in the first direction.
Meznaric teaches wherein the chamber is configured as a cylindrical shape disposed in the first direction (the space holding the retaining bolt 31 is cylindrical and is formed in a horizontal direction). It would be advantageous to use a cylindrical chamber over a square shaped chamber for ease of manufacturing.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the space in the lower jaw 5, as taught by Berleth, with the cylindrical shape as taught by Meznaric to gain the above advantage.  One of ordinary skill would have expected that this modification .
Claims 9, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Berleth as applied to claim 1 and 14 above in view of Rong (CN103481077A published 01/01/2014).
Regarding claim 9, Berleth teaches the clamping device according to claim 1. 
However, Berleth does no teach that the wedge is configured as a truncated eccentric cone, and the first inclined surface of the wedge is configured as an inclined curved surface disposed facing downward in the second direction.
Rong teaches that wherein the wedge is configured as a truncated eccentric cone (see cross sectional view of the truncated eccentric cone wedge block 6 – Fig. 1), and the first inclined surface of the wedge is configured as an inclined curved surface (wedge block 6 is in the horizontal direction and the curved surface is in the vertical direction – Fig. 1) disposed facing downward in the second direction (the wedge block 6 has an inclined surface going downwards – Fig. 1). It would be advantageous to use a truncated eccentric cone shaped wedge to increase the force applied to the clamp and decrease the force required to release the clamp.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the cone bolts, as taught by Berleth, with the truncated eccentric cone shaped, as taught by Rong, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because it is a simple change in shape.
Regarding claim 15, Berleth teaches the clamping device according to claim 14, wherein the clamping member is configured as a cylindrical pin. 
However, Berleth does not teach that the second inclined surface of the clamping member is configured as an inclined plane formed on a lower end of the cylindrical pin and disposed facing 
Rong teaches a second inclined surface of the clamping member is configured as an inclined plane formed on a lower end of the cylindrical pin and disposed facing downward in the second direction (clamping member 4 is cylindrical and has a inclined surface facing the vertical direction – Fig. 1); the second guiding part is configured as a circular hole extending in the second direction (the flange 5 has a vertical hole above the wedge and guides the clamping member 4 – Fig. 1). It would be advantageous to use a cylindrical clamping member to reduce cost of manufacturing.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the wedge and bolts, as taught by Berleth, with cylindrical shaped clamping member, as taught by Rong, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because Berleth and Rong both teach clamping devices.
Regarding claim 16, Berleth, modified by Rong, teaches the clamping device according to claim 15, wherein the circular hole (a flange 5) is disposed in an upper portion of the housing in the second direction (flange 5 has a vertical hole above the wedge and guides the clamping member 4 – Rong Fig. 1).
Claims 17 is rejected under 35 U.S.C. 103 as being unpatentable over Berleth, modified by Rong, as applied to claim 15 above in view of Meznaric.
Regarding claim 17, Berleth, modified by Rong, teaches the clamping device according to claim 15.
However, Berleth, modified by Rong, does not teach that an upper end of the cylindrical pin forms a spherical surface.

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the top of the top surface of the clamping member, as taught by Berleth as modified by Rong, with the spherical shape, taught by Meznaric, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because it is a simple change in shape.
Claims 10-13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Berleth, modified by Rong, as applied to claim 9 above in view of Jiang (CN106239608A published 12/21/2016).
Regarding claim 10, Berleth, modified by Rong, teaches the clamping device according to claim 9. 	
Berleth, modified by Rong, does not teaches that the second inclined surface of the clamping member is configured as a inclined curved surface (the wedge 8 has two inclined surfaces – Fig. 3) of the groove disposed facing upward in the second direction (the two inclined surfaces on the wedge forms 2 vertical grooves on the left and right side for the wedge 8 – Fig. 3);
However, Berleth, modified by Rong, does not teach that the clamping member is configured as a T-shaped pin, the T-shaped pin has a groove adapted to receive the wedge, the second guiding part is configured as a circular hole and a circular groove extending and coaxially disposed in the second direction. 
Jiang teaches wherein the clamping member is configured as a T-shaped pin (elements 29 and 30 form a T-shaped pin that clamps against element 16 – Fig. 3), the T-shaped pin has a groove adapted to receive the wedge (element 30 has a hole 31 that accepts a rod 12 – Fig. 3), the second guiding part is configured as a circular hole and a circular groove (hole and groove 23 – Fig. 3) extending and coaxially 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the shape of the clamping member, as taught by Berleth as modified by Rong, with the T-shaped clamping member, taught by Jiang, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because Berleth, Rong, and Jiang all teach clamping devices.
Regarding claim 11, Berleth, as modified by Rong modified by Jiang, teaches the clamping device according to claim 10, wherein the circular hole (hole 23 surrounded by a groove – Jiang Fig. 3) is disposed in an upper portion of the housing in the second direction, and the circular groove is disposed in a lower portion of the housing in the second direction (the hole 23 is located higher than the surrounding groove in element 16 – Jiang Fig. 3).
Regarding claim 12, Berleth, as modified by Rong, teaches the clamping device according to claim 10, 
However, Berleth, as modified by Rong does not teach a second elastic element disposed between a lower end of the T-shaped pin and the lower portion of the housing.
Jiang teaches teach a second elastic element disposed between a lower end of the T-shaped pin and the lower portion of the housing (Fig. 3 shows a spring between the bottom of element 30 and element 25 that houses the clamping mechanism and another spring between element 18 and element 16). It would be advantageous to use a second spring between the clamping member and housing to increase control of the clamping force by allowing operators to swap out different springs.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device, as taught by Berleth as modified by Rong, with an additional spring, taught by Jiang, 
Regarding claim 13, Berleth, as modified by Rong modified by Jiang, teaches the clamping device according to claim 12, wherein the second elastic element is a spring (Fig. 3 shows a spring between element 30 and element 25).
Regarding claim 20, Berleth, as modified by Rong modified by Jiang, teaches the clamping device according to claim 10, wherein the T-shaped pin comprises a base part (element 29 is a cylindrical base portion – Jiang Fig. 3) and a protrusion part connected to an upper end of the base part (element 30 is a protrusion part connected to the cylindrical base portion – Jiang Fig. 3), the protrusion part protrudes from the base part in a radial direction (element 30 is circular – Jiang Fig. 3), and the groove is formed in the base part and penetrates both sides of the base part in the first direction (through hole 31 is a hole that goes all the way through element 29 – Jiang Fig. 3 and paragraph 90).
Response to Arguments
Applicant's arguments filed 08/07/2021 have been fully considered but they are not persuasive.
Point 1: The applicant argues in the traversal of the 102 rejections of claims 1 and 18 that “the wedge being in the form of an expanded shape from the second end to the first end." This limitation is not met by Berleth … the "wedge" identified in Berleth is in the form of an expanded shape from the first end to the second end, not "from the second end to the first end" as set forth in the claims.”
In response to the applicant’s argument, the examiner points out that there is no structural difference between “an expanded shape from the first end to the second end” and “an expanded shape the second end to the first end” because both limitation describe conical structures. Furthermore, the limitations “first end” and “second end” are ubiquitous to all conical structures and are therefore open to interpretation.
Point 2: The applicant argues in the traversal of the 102 rejection of claim 1 and 18 that "the movement of the clamping member is restricted to a second direction intersecting the first direction." This limitation is not met by Berleth. The Patent Office considers "the first direction" to be a horizontal rotation direction of Berleth's knob 9 and considers wedge 8 of Berleth to be the "clamping member”... Berleth, at column 3, lines 3-27, describes wedge 8 as moving horizontally away from rack 3 against the bias of spring 14, as shown by the double arrow adjacent wedge 8 in Fig. 3. Therefore, "the second direction" identified in Berleth is horizontal. Because knob 9 is vertically offset from wedge 8 in the device of Berleth, the second direction of Berleth does not intersect the first direction of Berleth identified in the Office Action.
In response to the applicant’s argument, the examiner points out Berleth teaches that the rotational motion of the knob 9 is immediately translated to a vertical motion of the wedge 8 and movable jaw 5 via the threaded spindle 4 and first infinitely adjustable rack 3. Therefore, the horizontal motion of the wedge 8 intersects the vertical motion translated by the rotation of knob 9.
Point 3: The applicant argues in the traversal of the 102 rejection of claim 1 and 18 that “wherein the operating member is operated to move towards the wedge in the first direction, such that the operating member contacts the first end of the wedge and pushes the wedge to move. This limitation is also not met by Berleth. The Patent Office considers knob 9 of Berleth to be the operating member … Knob 9 does not contact the first end of Berleth's wedge (i.e. the pointed end of bolt 7) as required by claims 1 and 18. In fact, neither knob 9 nor rack 3, which moves vertically by rotation of knob 9, contacts any portion of bolt 7 to push the bolt.”
In response to the applicant’s argument, the examiner points out that the limitation “the operating member contacts the first end of the wedge and pushes the wedge to move” read on apparatuses in which the operating member indirectly contact the first end of the wedge and pushes the 
Point 4: The applicant argues in the traversal of the 102 rejection of claim 14 that "the first inclined surface of the wedge is configured as an inclined plane disposed facing upward in the second direction." The wedge identified in Berleth (bolt 7) lacks an inclined plane disposed facing upward in the second direction. Bolt 7 of Berleth has a conical tapered surface, not an inclined plane. By contrast, and as may be seen in Figs. 5 and 6 of applicant's specification, wedge 22 may have an inclined surface 222 in the form of an upwardly facing inclined plane. Thus, Berleth fails to disclose the structure explicitly set forth in claim 14.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “as may be seen in Figs. 5 and 6 of applicant's specification, wedge 22 may have an inclined surface 222 in the form of an upwardly facing inclined plane”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Furthermore, the limitation “an inclined plane disposed facing upward” is interpreted under BRI to be a surface that is sloped and reads upon the conical tapered surface of the bolts 7, taught by Berleth, because the conical tapered surfaces are slopped and face upwards.
Point 5: The applicant argues in the traversal of the 102 rejection of claim 19 that "wherein the first elastic element has a certain amount of pre-compression, such that the wedge abuts against the operating member all the time." In Berleth, the "operating member" is considered to include threaded spindle 4, adjustable rack 3, and knob 9 actuated by the operator; see Office Action at pages 2-3. As mentioned above, bolt 7 of Berleth is considered to be the claimed "wedge." Bolt 7 of Berleth never 
In response to the applicant’s argument, the examiner points out that the limitation “the wedge abuts against the operating member all the time” read on apparatuses in which the wedge abuts against the operating member indirectly all the time. Berleth teaches a bolt 7 is pushes again wedge 8 all the time by a spring 14 and the bolt 7 also indirectly contacts the threaded spindle 4, adjustable rack 3, and knob 9 via the wedge 8.
Point 6: The applicant argues in the traversal of the 103 rejection of claim 9, that Rong does not disclose “wherein the wedge is configured as a truncated eccentric cone, and the first inclined surface of the wedge is configured as an inclined curved surface disposed facing downward in the second direction" as specified in claim 9. In fact, Rong does not disclose a wedge configured as a truncated eccentric cone at all. As may be seen is Fig. 1 of Rong (reproduced below), wedge 6 of Rong is a "wedge block" having flat sides, not curved surfaces”.
In response to the applicant’s argument, the examiner points out that Rong teaches a structure with the same cross sectional area of a truncated eccentric cone as depicted in Fig. 2 of the instant application. Furthermore, Rong teaches a structure with the same function as a truncated eccentric cone and the shape of a truncated eccentric is well known in the art. Therefore, interpreting Rong’s “wedge block” as a truncated eccentric cone is a matter of choice which a person of ordinary skill in the art would have found obvious since the presence of flat sides or curved surfaces would not have significant contribution to function (See In reDailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)). Furthermore, the claim limitations do not exclude the absence of flat slides on a truncated eccentric cone and the bounds of.  
Point 7: The applicant argues in the traversal of the 103 rejection of claim 15, that “Berleth in view of Rong also fails to disclose the express limitations found in claim 15 … the Patent Office identifies 
In response to the applicant’s argument, the examiner points out that Berleth teaches a “wedge 8” that has a substantially cylindrical cross section in Fig. 3 and can be interpreted to be configured as “a cylindrical pin”. Furthermore, the examiner maintains that the wedge 8 is capable of moving in “a vertical direction” since this can be accomplish by a simple rotation of the clamping mechanism in Fig. 1 a quarter turn clockwise. Therefore, Berleth, in view of Rong, would teach the limitations of claim 15.
Point 8: The applicant argues in the traversal of the 103 rejection of claims 10-13 and 20 that “reconfiguring wedge 8 of Berleth (the claimed "clamping member") in the form of a T-shaped pin as proposed in the Office Action at page 13 would prevent bolts 7 of Berleth (the claimed "wedge") from cooperating with wedge 8 of Berleth (the claimed "clamping member"). Because the proposed modification would render Berleth unsatisfactory for its intended purpose, there is no suggestion or motivation to make the proposed modification.
In response to the applicant’s argument, the examiner argues that that reconfiguring wedge 8 of Berleth in the form of a T-shaped pin does not render Berleth unsatisfactory for its intended purpose because one of ordinary skill would be able to modify the angle of the taper on the bolts 7, as taught by Berleth, to achieve sufficient clamping and releasing pressures. Furthermore, the modification of .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

/T.C.S./Examiner, Art Unit 1798                                                                                                                                                                                                        

/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797